Citation Nr: 0211403	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for the service-connected 
costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1995, followed by service in the United States Naval 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Columbia, South Carolina RO, which granted 
service connection for costochondritis and assigned a 
noncompensable rating.  Subsequently, the case was 
transferred to the St. Petersburg, Florida RO.

This case was before the Board in March 2000, but was 
remanded for further development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's service-connected costochondritis is 
manifested by unpredictable, intermittent pain.

3.  The October 2000 VA examiner reported that the veteran 
did not demonstrate any loss of power, weakness, threshold, 
fatigue, pain, impairment, incoordination, or uncertainty of 
movement.


CONCLUSION OF LAW

The criteria for a compensable rating for costochondritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.56, 4.73; 
Diagnostic Code 5321 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A VA treatment record shows that the veteran had complaints 
of intermittent sharp chest pain in November 1995.  The 
veteran stated that he did not experience a cough or dyspnea 
and had not suffered from recent trauma.  The examiner 
reported that the veteran suffered from tenderness to 
palpation across the upper chest wall and that x-rays were 
negative.  The examiner diagnosed the veteran as having 
musculoskeletal chest pain.

In January 1996, the veteran underwent a VA examination.  The 
veteran described a history of recurrent musculoskeletal 
chest pain.  Upon examination, the examiner reported that the 
veteran's head, ears, eyes, nose, and throat were 
unremarkable and the neck was supple without masses.  A 
cardiovascular examination revealed a regular rate and rhythm 
without murmurs, rubs, or gallops and no carotid bruits were 
noted.  The veteran's chest pain was reproducible by deep 
palpation along the left chest wall at the midclavicular 
line.  The veteran's lungs were clear, his blood pressure was 
100/60, and the abdominal examination was unremarkable.  
Examination of the veteran's genitourinary system revealed a 
circumcised male with descended testes bilaterally without 
masses.  Psychiatric examination was unremarkable and the 
musculoskeletal examination revealed full range of motion in 
all joints with no bony or joint abnormality appreciated.  
The examiner diagnosed the veteran as having musculoskeletal 
chest pain.

Records from Dr. Campbell, Laurens Family Practice, dated 
August 1998 through September 1998, show that the veteran was 
treated for atypical chest pains.  Specifically, in August 
1998, the veteran had complaints of a "tight" feeling in 
the middle chest and pain on the left side that sometimes 
went down his left arm, mostly when raising his arms over his 
chest.  Examination revealed clear lungs, regular heart rate 
and rhythm, and a blood pressure of 120/82.  The veteran's 
abdomen was soft, non-tender, and non-descended with positive 
bowel sounds and extremities revealed no clubbing, cyanosis, 
or edema.  The examiner was able to reproduce the chest 
discomfort by pressing on the right side of the veteran's 
chest.  Electrocardiogram showed sinus bradycardias with 
early repolarization and rate was 54.  Dr. Campbell diagnosed 
the veteran as having costochondritis and prescribed Anaprox.  
During a follow-up examination in September, Dr. Campbell 
stated that the veteran's costochondritis was improving after 
use of the Anaprox.

During the February 1999 RO hearing, the veteran testified 
that he experienced pain in the center of his chest and 
toward the left side and down his left arm that often 
affected his sleep.  The veteran further stated that the 
severe pain limited how much he could lift and push and that 
when he experienced a flare-up, his muscles seemed weaker.  
As to medication, the veteran reported that he was no longer 
able to take the Anaprox due to stomach irritation and was 
currently taking Daypro.  He further stated that the Daypro 
somewhat helped the pain in his middle chest, but did not 
affect the pain on the left side.  The veteran also testified 
that his physician recommended physical therapy, but he could 
not afford it.

In October 2000, the veteran underwent another VA 
examination.  He had complaints of sharp, fast twinges of 
pain that come and go with no residuals in between, brought 
on by certain unpredictable activities.  The veteran denied 
any trauma, weight loss, nightsweats, or fatigue.  
Examination revealed no significant tenderness over the 
sternocostal region, as well as the lateral aspect of the 
ribs, even with marked compression.  X-rays taken earlier 
that month were normal.  In conclusion, the examiner 
diagnosed the veteran as having left chest wall pain, 
possibly secondary to spasms or inflammation of the 
intercostal muscles, not likely costochondritis.  The 
examiner also stated that the veteran was not actively 
receiving treatment or taking medications, but recommended 
the use of anti-inflammatories when possible.  Furthermore, 
the examiner reported that the veteran did not demonstrate 
any loss of power, weakness, threshold, fatigue, pain, 
impairment, incoordination, or uncertainty of movement.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the November 1998 Statement of 
the Case and March 1999 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  Moreover, the veteran underwent a 
VA examination in conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that he is entitled to a compensable 
rating for the service-connected costochondritis.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn based on the average impairment 
of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran is currently rated under Diagnostic Code 5321, 
which is disability related to the function of the 
respiratory muscles.  Since the disability at issue does not 
have its own evaluation criteria assigned by VA regulations, 
Diagnostic Code 5321, a closely related disease or injury, 
was used for this purpose.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).

Therefore, pursuant to Diagnostic Code 5321, a noncompensable 
evaluation is warranted for slight injury to Muscle Group XXI 
(thoracic muscle group), a 10 percent evaluation requires 
moderate injury, and a 20 percent evaluation is warranted for 
severe or moderately severe injury.

After carefully reviewing the evidence of record, the Board 
concludes that the current noncompensable rating adequately 
compensates the veteran for the service-connected 
costochondritis.  In this respect, although the Board has 
considered, and is sympathetic to, the veteran's complaints 
of pain, the objective medical evidence does not demonstrate 
that the veteran's costochondritis rises to the level of 
"moderate" severity to warrant a higher rating.  

Even though the veteran exhibited previous tenderness to 
palpation, the October 2000 VA examination revealed no 
significant tenderness over the sternocostal region, as well 
as the lateral aspect of the ribs, even with marked 
compression.  Similarly, x-rays taken in November 1995 and 
October 2000 were normal.  Moreover, following examination, 
the October 2000 VA examiner reported that the veteran did 
not demonstrate any loss of power, weakness, threshold, 
fatigue, pain, impairment, incoordination, or uncertainty of 
movement.  Finally, the veteran reported that he experiences 
the chest pains on an unpredictable basis and that the pains 
will come and go with no residuals in between.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable rating for the veteran's service-
connected costochondritis is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to a compensable rating for costochondritis is 
not established.  The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

